CELEBREZZE, Senior Circuit Judge,
concurring.
This appeal raised three main issues for our review, namely: (1) whether the six-month limitations period found in section 10(b) of the National Labor Relations Act governs suits brought under Title I of the Labor Management Reporting and Disclosure Act (LMRDA); (2) assuming that this six-month limitations period does apply to such LMRDA actions, whether it should be applied retroactively; and (3) assuming affirmative answers to the first two questions, whether this limitations period is tolled while an aggrieved union member pursues internal union remedies. I fully agree that the six-month limitations period governs LMRDA Title I actions, should be applied retroactively, and is tolled while a union member pursues internal union remedies. I write separately only to enunciate my reasons for concluding that our holding that the six-month limitations period is tolled while union appeals are pursued does not conflict with those precedents, notably Delaware State College v. Ricks, 449 U.S. 250, 101 S.Ct. 498, 66 L.Ed.2d 431 (1980), and International Union of Electrical Workers v. Robbins & Myers, Inc., 429 U.S. 229, 97 S.Ct. 441, 50 L.Ed.2d 427 (1976), which have determined that an employee’s pursuit of grievance procedures does not toll the time for initiating civil rights actions.
In Ricks, a university professor who had been denied tenure unsuccessfully grieved this termination decision before the university’s board of trustees and later filed a discrimination charge with the Equal Employment Opportunity Commission (EEOC), a prerequisite to bringing a Title VII employment discrimination suit. 449 U.S. at 252-54, 101 S.Ct. at 501-02. The EEOC complaint would have likely been timely if measured from the date the grievance was denied, but was untimely, barring Ricks’ Title VII action, because the limitations period for filing the EEOC complaint was deemed to have begun on the date of the *1092university’s employment decision. See id. at 260 n. 13, 101 S.Ct. at 505 n. 13. The Supreme Court, relying on Electrical Workers, held that
the pendency of a grievance, or some other method of collateral review of an employment decision, does not toll the running of the limitations periods. The existence of careful procedures to assure fairness in the tenure decision should not obscure the principle that limitations periods normally commence when the employer’s decision is made.
Id. at 261, 101 S.Ct. at 505 (citation and footnotes omitted). In Electrical Workers, a discharged employee had pursued grievance procedures in accordance with provisions of a collective bargaining agreement then in force between her local union and her employer, 429 U.S. at 231-32, 97 S.Ct. at 444-45, but the Supreme Court held that this did not toll the time for filing a complaint with the EEOC. Id. at 236-37, 97 S.Ct. at 446-47. The Court emphasized that the collective bargaining agreement grievance procedure involved the exercising of contract rights which were distinct from the statutory rights contained in Title VII, and concluded that the collective bargaining agreement grievance procedures and the Title VII statutory rights represented two independent remedies available to employees. Id. The Court rejected both the argument that pursuit of grievance procedures should toll the time for beginning a Title VII action in order to foster the central role of arbitration in labor-management relations, and a related argument that the danger of possible conflict between the concurrent pursuit of both collective bargaining and Title VII remedies should result in tolling. Id. at 238-39, 97 S.Ct. at 447-48.
In the instant case, Dunleavy was exercising the provisions of the union constitution and by-laws for pursuing internal union remedies for allegedly improper union discipline in a manner similar to an employee’s utilization of grievance procedures involving an employer. In addition, since the LMRDA statutorily provides that a union member need only pursue internal union procedures for a period of four months before instituting judicial proceedings, 29 U.S.C. § 411(a)(4) (1982), the LMRDA represents a statutory right independent of the union member’s right to internally appeal adverse union discipline for a longer period of time. Finally, the six-month limitations period we conclude is applicable to LMRDA Title I actions defines a time for instituting suit under that statute just as Title VII prescribes time limits for filing EEOC complaints prerequisite to bringing a civil rights suit. Therefore, by analogy to Ricks and Electrical Workers, it may appear that the time for an aggrieved union member to bring suit against a union under the LMRDA should not be tolled by the pursuit of internal union remedies.
I am convinced, however, that the pursuit of internal union remedies does toll the time for bringing an LMRDA action for two reasons. First, the policy of union resolution of internal union problems is stronger than the policy favoring arbitration in labor-management relations that was impacted in Ricks and Electrical Workers. This is shown by the requirement that an aggrieved employee/union member must exhaust internal union remedies (with limited exceptions) before bringing a hybrid § 301/unfair representation claim. See, e.g., Clayton v. UAW, 451 U.S. 679, 101 S.Ct. 2088, 68 L.Ed.2d 538 (1981); Adkins v. International Union of Electrical, Radio & Machine Workers, 769 F.2d 330, 336 (6th Cir.1985). The strength of the policy favoring union resolution of internal union disputes is further illustrated by that provision of the LMRDA itself which provides that a union member may be required to exhaust union procedures, albeit only for a period of four months. See 29 U.S.C. § 411(a)(4) (1982). The LMRDA, therefore, is designed to apply in most cases only after attempts to resolve grievances through the internal procedures of a union have failed.
Second, there is a much closer nexus between an aggrieved union member’s pursuit of internal union remedies and a subsequent LMRDA suit than is present when an employee pursues collective bargaining and Title VII remedies. In concluding that *1093collective bargaining contract rights and Title VII statutory rights represent two distinct, independent remedies available to employees, the Supreme Court was influenced by the fact that the grievance procedure involves only contractual questions which “but fortuitously implicate the Title VII standards.” Electrical Workers, 429 U.S. at 240-41 n. 14, 97 S.Ct. at 449 n. 14, see Alexander v. Gardner-Denver Co., 415 U.S. 36, 52-54, 94 S.Ct. 1011, 1021-22, 39 L.Ed.2d 147 (1974). In cases involving allegedly improper union discipline of union members, however, the arguments raised during internal union appeals are very likely to be the same issues raised in a subsequent LMRDA suit against the union. In the instant case, for example, Dunleavy alleged during his internal union appeals that he had been disciplined by the local union for exercising free speech rights and had not been afforded a proper hearing, the same grounds which he raised in his complaint brought pursuant to the LMRDA.
In sum, I am convinced that LMRDA Title I actions are more akin to hybrid § 301/unfair representation actions than to cases like Ricks and Electrical Workers. Therefore, although a union member is not required by the LMRDA to exhaust internal union remedies (for longer than four months), both the strong policy of internal union resolution and the close association of issues in the union procedure and a subsequent LMRDA suit counsel against punishing a union member for pursuing internal union remedies before bringing a LMRDA Title I action.
For the foregoing reasons, I concur.